Citation Nr: 0500956	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  97-15 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for the residuals of tuberculosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1957 to June 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that denied the veteran's claim of 
entitlement to a disability rating in excess of 30 percent 
for the residuals of tuberculosis.  The veteran disagreed 
with this decision in January 1997, and perfected a timely 
appeal.  The case was subsequently transferred to the VA 
Regional Office and Insurance Center in Philadelphia, 
Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a March 1998 letter, the veteran's attorney requested that 
the veteran be scheduled for a Travel Board hearing at the 
RO.  In a statement included on a May 2003 VA Form 21-4138, 
the veteran also requested that his "C/P hearing" be 
scheduled in the Philadelphia area.  In an August 2003 
letter, the RO requested that the veteran clarify his 
statement, but the veteran did not do so.  Because the 
veteran's attorney requested a hearing, the Board is of the 
opinion that remand is necessary for the veteran to be 
scheduled for a Travel Board hearing.

The Board also observes that there is confusion about the 
veteran's representative in the currently appealed claim.  A 
review of the veteran's claims file indicates that, in 
September 1997, the veteran's attorney notified VA that he 
had been appointed to represent the veteran with respect to 
the currently appealed claim and attached a signed copy of a 
VA Form 22a appointing him as the veteran's representative.  
In October 1999, Mr. Leventhal again submitted a signed copy 
of a VA Form 22a appointing him as the veteran's 
representative.  However, in May 2003, the Veterans of 
Foreign Wars ("VFW") submitted a VA Form 22 appointing them 
as the veteran's service representative.  The RO treated the 
May 2003 VA Form 22 as revoking the attorney's earlier 
appointment as the veteran's representative.  However, the 
Board notes that, following certification of the veteran's 
appeal in March 2004, Mr. Leventhal sent a letter to the RO 
in July 2004 requesting an update on the status of the 
currently appealed claim.  Given the foregoing, the Board is 
of the opinion that, on remand, the RO should contact the 
veteran and request clarification of his representative in 
the currently appealed claim.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
request clarification as to his 
representative with respect to the issue 
of entitlement to disability rating in 
excess of 30 percent for the residuals of 
tuberculosis.  

2.  After clarification of the veteran's 
representative has been obtained, or 
after the time for obtaining a response 
from the veteran has expired, the RO 
should schedule the veteran for a Travel 
Board hearing with respect to the issue 
of entitlement to a disability rating in 
excess of 30 percent for the residuals of 
tuberculosis.  A copy of the notice 
letter provided to the veteran and his 
representative (if any) should be 
associated with the veteran's claims 
folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


